 

 

Case 1:17-cv-04819-GBD-BCM Document 476 Filed 10/022 eee ef

aa 2A

   

4a

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CAPSTONE LOGISTICS HOLDINGS, INC.;
CAPSTONE LOGISTICS, LLC; PINNACLE
WORKFORCE LOGISTICS, L.L.C., MEMORANDUM DECISION

AND ORDER

 

 

 

Plaintiffs,

cagainst- 17 Civ. 4819 (GBD) (BCM)

PEDRO NAVARRETE; DAVID POFFENBERGER;
STEVEN WILLIS; MARIO ROJAS; HUMANO, LLC,

Defendants.

GEORGE B. DANIELS, United States District Judge:

A pretrial conference is scheduled for January 28, 2021 at 9:45 a.m.

Dated: New York, New York
October 8, 2020
SO ORDERED.

@GOR B. DANIELS
nited States District Judge

 

 
